IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 192 MAL 2015
                              :
                Respondent    :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
           v.                 :
                              :
                              :
MICHAEL R. VEON,              :
                              :
                Petitioner    :


COMMONWEALTH OF PENNSYLVANIA, : No. 193 MAL 2015
                              :
                Respondent    :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
           v.                 :
                              :
                              :
MICHAEL R. VEON,              :
                              :
                Petitioner    :


                                      ORDER

PER CURIAM

      AND NOW, this 20th day of August, 2015, the Petition for Allowance of Appeal is

GRANTED. The issues, as stated by petitioner, are:

      (1)   Whether the Pennsylvania conflict of interest law is unconstitutionally
            vague on its face, and whether as applied in this case the trial court
            improperly expanded the definition of “private pecuniary interest” to
            include “intangible political gain,” thereby threatening the constitutional
            rights of all elected officials in Pennsylvania.

      (2)   Whether the restitution ordered in this case was improper[] because the
            Commonwealth cannot be a victim under the subject criminal statutes.